Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lee Cheng on 5/20/2021.

The application has been amended as follows: 
Replace the two paragraphs of the Abstract with the following single paragraph: 
The present invention is to provide a separation apparatus for separating a liquid from a treated object containing the liquid in the course of a process of sending the treated object with each rotating plate being rotated, wherein efficient separation of the liquid from the treated object can be performed, while the rotating plates are efficiently prevented from getting damaged.  The separation apparatus comprises a plurality of rotating shafts 9 formed in a lateral direction while being arranged in parallel in a longitudinal direction, a driving device 7 for rotationally driving each rotating shaft 9, and a plurality of rotating plates 12 mounted on each rotating shaft 9 in parallel in a lateral direction while being in such an attitude that their plate thickness direction is oriented in a direction along the lateral direction, wherein spaces Sl, S2 through which the liquid contained in the treated object is allowed to drop are formed between the mutually adjacent rotating plates 12 in the lateral direction or those in the longitudinal direction, the rotating plates 12 are configured so as to periodically repeat a state of being projected upward and a state of being not projected upward, while being elastically deformable in a direction along said each rotating shaft 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777